United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 2, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-41572
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANGEL SIERRA, also known as Fernando,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:05-CR-210-1
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges,

PER CURIAM:*

     Angel Sierra appeals the sentence imposed following his

guilty plea conviction for conspiracy to possess with the intent

to distribute heroin where the offense resulted in a death.

Sierra argues that the district court clearly erred by imposing a

three level adjustment pursuant to U.S.S.G. § 3B1.1(b) for his

being a manager or supervisor of a criminal activity involving

five or more participants.   He contends that the evidence before

the district court did not show that he managed or directed

others.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-41572
                                -2-

     According to the presentence report and the indictment,

Sierra negotiated the sale of heroin with an undercover agent and

instructed other individuals to deliver the heroin.   Based on the

facts presented in the indictment and the presentence report, we

find that the district court did not clearly err in imposing the

enhancement.   See United States v. Rose, 449 F.3d 627, 633 (5th

Cir. 2006).

     Accordingly, the judgment of the district court is AFFIRMED.